Exhibit 10.2

 
NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.






MEDEFILE INTERNATIONAL, INC.


10% SECURED CONVERTIBLE  PROMISSORY NOTE


Due December 23, 2014
                                                                                                  


 

 Issue Date: December 23, 2013       $60,000

 


FOR VALUE RECEIVED, MedeFile International, Inc., a Nevada corporation (the
“Company”) promises to pay to Lyle Hauser or his registered assigns (the
“Holder”), or shall have paid pursuant to the terms hereunder, the principal sum
of $60,000 on December 23, 2014 (the “Maturity Date”) or such earlier date as
this Note is required or permitted to be repaid as provided hereunder, and to
pay interest to the Holder on the aggregate unconverted and then outstanding
principal amount of this Note in accordance with the provisions hereof.


This Note is subject to the following additional provisions:


1.           Definitions.


For the purposes hereof, in addition to the terms defined elsewhere in this
Note, (a) capitalized terms not otherwise defined herein shall have the meanings
set forth herein and (b) the following terms shall have the following meanings:


“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof, (b) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within sixty days after commencement, (c) the Company or
any Significant Subsidiary thereof is adjudicated insolvent or bankrupt or any
order of relief or other order approving any such case or proceeding is entered,
(d) the Company or any Significant Subsidiary thereof suffers any appointment of
any custodian or the like for it or any substantial part of its property that is
not discharged or stayed within sixty calendar days after such appointment, (e)
the Company or any Significant Subsidiary thereof makes a general assignment for
the benefit of creditors, (f) the Company or any Significant Subsidiary thereof
calls a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts or (g) the Company or any Significant
Subsidiary thereof, by any act or failure to act, expressly indicates its
consent to, approval of or acquiescence in any of the foregoing or takes any
corporate or other action for the purpose of effecting any of the foregoing.


“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.


“Common Stock” shall mean the Company’s common stock.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
 
“Issue Date” means the date of the first issuance of the Note set forth on the
cover page of this Note, regardless of any transfers of the Note and regardless
of the number of instruments which may be issued to evidence such Note.


     “Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.


 “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.


2.           Security.


All of the obligations of the Company under this Note are secured pursuant to
the terms of that certain Security Agreement, dated on or about November 11,
2013 (the “Security Agreement”), between the Company and the Holder, which is
hereby amended to include the obligations under this Note on a pari passu basis
with the Obligations (as defined in the Security Agreement).


3.            Interest.


a) Payment of Interest. Interest on the aggregate unconverted and then
outstanding principal amount of this Note shall, subject to the following
paragraph, accrue and be payable at ten percent (10%) per annum. Except as
otherwise set forth herein, interest shall be payable on the Maturity Date.


b) Interest Calculations. Interest shall be calculated on the basis of a 360-day
year, consisting of twelve 30 calendar day periods, and shall accrue daily
commencing on the Issue Date until payment in full of the outstanding principal,
together with all accrued and unpaid interest, and other amounts which may
become due hereunder, has been made. Interest shall cease to accrue with respect
to any principal amount converted.  Interest hereunder will be paid to the
Person in whose name this Note is registered on the records of the Company
regarding registration and transfers of this Note (the “Note Register”).


4.           Prepayment. Subject to the provisions of this Section 4, the
Company may prepay any or all of the outstanding principal on this Note at any
time prior to the Maturity Date. In the event of any prepayment of this Note,
the Company shall pay to the Holder, in addition to the outstanding principal
being prepaid, interest on the outstanding principal of the Note being prepaid
for the entire one year term of the Note (which will be equal to $6,000 for the
entire initial principal amount of the Note).


5.           Registration of Transfers and Exchanges.
 
 
 
1

--------------------------------------------------------------------------------

 
a) Different Denominations. This Note is exchangeable for an equal aggregate
principal amount of Notes of different authorized denominations, as requested by
the Holder surrendering the same.  No service charge will be payable for such
registration of transfer or exchange.
 
 
b) Reliance on Note Register. Prior to due presentment for transfer to the
Company of this Note, the Company and any agent of the Company may treat the
Person in whose name this Note is duly registered on the Note Register as the
owner hereof for the purpose of receiving payment as herein provided and for all
other purposes, whether or not this Note is overdue, and neither the Company nor
any such agent shall be affected by notice to the contrary.




6.              Conversion Rights; Conversion Price.


6.1              Conversion.


(a)              The Holder shall have the right, from time to time, commencing
on the Issue Date, to convert any part of the outstanding interest or principal
amount of this Note into fully paid and non-assessable shares of Common Stock of
the Company at the Conversion Price determined as provided herein. Promptly
after delivery to the Company of a Notice of Conversion in the form attached
hereto as Exhibit “1” that is completed and duly executed by the Holder (a
“Conversion Notice”), the Company shall issue and deliver to Holder that number
of shares of Common Stock for that portion of this Note that is to be converted
(the “Conversion Shares”) as set forth in the Conversion Notice.


 No fraction of a share of Common Stock or scrip representing a fraction of a
share of Common Stock will be issued upon conversion, but the number of
Conversion Shares shall be rounded to the nearest whole share.  The date on
which the Notice of Conversion is given (the “Conversion Date”) shall be deemed
to be the date on which the Holder faxes (and receives confirmation of delivery
for) or emails the Notice of Conversion duly executed to the Company. On or
before the third Business Day following the  Conversion Date, the Company shall
(X) provided that the Transfer Agent is participating in The Depository Trust
Company (“DTC”) Fast Automated Securities Transfer Program and that the issuance
of the Conversion Shares is eligible for such issuance, upon the request of the
Holder, credit such aggregate number of shares of Common Stock to which the
Holder is entitled pursuant to such conversion to the Holder’s or its designee’s
balance account with DTC through its Deposit Withdrawal Agent Commission system,
or (Y) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program (or the issuance of the Conversion Shares is not
eligible for issuance through DTC Fast Automated Securities Transfer Program),
issue and dispatch by overnight courier to the address as specified in the
Notice of Conversion, a certificate, registered in the Company’s share register
in the name of the Holder or its designee, for the number of Conversion Shares
to which the Holder is entitled pursuant to such conversion.


 
6.2.           Conversion; Ownership Limitation and Waiver.  The number of
Conversion Shares to be issued upon each conversion of this Note shall be
determined by dividing (i) the amount of principal and interest to be converted
by (ii) the Conversion Price.
 


6.3.              Conversion Price. The Conversion Price will be equal to the
lower of (i) $0.10 (subject to adjustment in the event of stock splits, stock
dividends, and similar transactions) and (ii) 80% of the closing bid price of
the Company’s common stock on the last completed trading day immediately
preceding receipt by the Company of the Conversion Notice.


6.4.              No Shareholder Rights.  Nothing contained in this Note shall
be construed as conferring upon the Holder or any other person or entity the
right to vote or to consent or to receive notice as a shareholder in respect of
meeting of shareholders for the election of directors of the Company or any
other matters or any rights whatsoever as a shareholder of the Company; and no
dividends shall be payable or accrued in respect of this Note.


6.5.              Reorganization, Reclassification, Merger, Consolidation or
Disposition of Assets.  In case the Company shall reorganize its capital,
reclassify its capital stock, consolidate or merge with or into another
corporation (where the Company is not the surviving corporation or where there
is a change in or distribution with respect to the Common Stock of the Company),
or sell, transfer or otherwise dispose of all or substantially all its property,
assets or business to another corporation and, pursuant to the terms of such
reorganization, reclassification, merger, consolidation or disposition of
assets, shares of common stock of the successor or acquiring corporation, or any
cash, shares of stock or other securities or property of any nature whatsoever
(including warrants or other subscription or purchase rights) in addition to or
in lieu of common stock of the successor or acquiring corporation (“Other
Property”), are to be received by or distributed to the holders of Common Stock
of the Company, then Holder shall have the right thereafter to receive, upon
conversion of this Note, the number of shares of common stock of the successor
or acquiring corporation or of the Company, if it is the surviving corporation,
and Other Property receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by a holder of
the number of shares of Common Stock into which this Note is convertible
immediately prior to such event.  In case of any such reorganization,
reclassification, merger, consolidation or disposition of assets, the Company
shall use commercially reasonable best efforts to cause the successor or
acquiring corporation (if other than the Company) to assume the observance and
performance of each and every covenant and condition of this Note to be
performed and observed by the Company and all the obligations and liabilities
hereunder, subject to such modifications as may be deemed appropriate (as
determined in good faith by resolution of the Board of Directors of the Company)
in order to provide for adjustments of the number of shares of common stock into
which this Note is convertible which shall be as nearly equivalent as
practicable to the adjustments provided for in this Section 6.5.  For purposes
of this Section 6.5, “common stock of the successor or acquiring corporation”
shall include stock of such corporation of any class which is not preferred as
to dividends or assets over any other class of stock of such corporation and
which is not subject to redemption and shall also include any evidences of
indebtedness, shares of stock or other securities which are convertible into or
exchangeable for any such stock, either immediately or upon the arrival of a
specified date or the happening of a specified event and any warrants or other
rights to subscribe for or purchase any such stock.  The foregoing provisions of
this Section 6.5 shall similarly apply to successive reorganizations,
reclassifications, mergers, consolidations or disposition of assets.
 
6.6.              Restrictions on Securities. This Note has been issued by the
Company pursuant to the exemption from registration under the Securities Act. No
part of this Note or the shares of Common Stock issuable upon conversion of this
Note may be offered, sold or otherwise transferred unless (i) they first shall
have been registered under the Securities Act and applicable state securities
laws or (ii) the Company shall have been furnished with an opinion of legal
counsel (in form, substance and scope reasonably acceptable to Company) to the
effect that such sale or transfer is exempt from the registration requirements
of the Securities Act. Each certificate for shares of Common Stock issuable upon
conversion of this Note that have not been so registered and that have not been
sold pursuant to an exemption that permits removal of the applicable legend,
shall bear a legend substantially in the following form, as appropriate:


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”). THE SECURITIES REPRESENTED HEREBY MAY NOT
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED UNLESS THEY ARE REGISTERED UNDER THE
ACT AND APPLICABLE STATE SECURITIES LAWS, OR SUCH OFFERS, SALES AND TRANSFERS
ARE MADE PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THOSE LAWS.


Upon the request of Holder to remove the foregoing legend from the stock
certificate, if any, representing any shares of Common Stock issuable upon
conversion of this Note, the Company shall remove the foregoing legend from such
certificate or issue to Holder a new stock certificate free of any transfer
legend if (a) with such request, the Company shall have received an opinion of
counsel, reasonably satisfactory to the Company in form, substance and scope, to
the effect that any such legend may be removed from such stock certificate or
(b) a registration statement under the Securities Act covering such securities
is in effect.
 
 
 
2

--------------------------------------------------------------------------------

 

 
7.        Events of Default.


a) “Event of Default” means, wherever used herein, any of the following events
(whatever the reason for such event and whether such event shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):


i.           a default in the payment of the principal amount of this Note or
any accrued interest on this Note, as and when the same shall become due and
payable (whether on a Conversion Date or the Maturity Date or by acceleration or
otherwise) which default is not cured within five Business Days following such
due date;


ii.           the Company shall fail to observe or perform any other covenant or
agreement contained in this Note which failure is not cured, if possible to
cure, within twenty Business Days after notice of such failure sent by the
Holder to the Company; or


iii.           the Company shall be subject to a Bankruptcy Event.


b)           Remedies Upon Event of Default. Upon the occurrence  of an Event of
Default  referred to in Section 7(a)(i) and (ii), the  Holder, by ten (10)
Business Days’ notice in writing  given to the Company (during which time, the
Company may cure such Event of Default),  may declare the
entire  principal  amount then  outstanding of, and accrued interest on, this
Note to be due and payable  immediately, and upon any such declaration the same
shall become and be due and payable immediately, without presentation,
demand,  protest,  or other  formalities of any kind, all of which are expressly
waived by the Company. Upon the  occurrence of an Event of Default referred to
in Section 7(a)(iii), the principal  amount then  outstanding of, and the
accrued interest on, this Note shall  automatically  become  immediately due and
payable without  presentment, demand,  protest, or other formalities of any
kind, all of which are hereby  expressly waived by the Company.


8.        Miscellaneous.


a) Notices.  All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given or made if (i)
sent by registered or certified mail, return receipt requested, postage prepaid,
(ii) hand delivered, (iii) sent by prepaid overnight carrier, with a record of
receipt or (iv) sent by facsimile (with confirmation of receipt), or (v) sent by
e-mail, to the parties at the following address (or at such other addresses as
shall be specified by the parties by like notice):


To the Company:


MedeFile International, Inc.
301 Yamato Road
Suite 1200
Boca Raton, FL 33431


To the Holder:


Lyle Hauser






b) Absolute Obligation. Except as expressly provided herein, no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of and accrued interest, as applicable,
on this Note at the time, place, and rate, and in the coin or currency, herein
prescribed.  This Note is a direct debt obligation of the Company.
 
 
c) Lost or Mutilated Note.  If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note for the principal amount of
this Note so mutilated, lost, stolen or destroyed, but only upon receipt of
evidence of such loss, theft or destruction of such Note, and of the ownership
hereof, reasonably satisfactory to the Company.


d) Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflict of laws thereof.  Each party agrees
that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by any of this Note (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced in the state and federal
courts sitting in the City of New York, Borough of Manhattan (the “New York
Courts”).  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of such New York Courts, or such New York Courts are improper
or inconvenient venue for such proceeding.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Note and agrees that such service
shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by applicable law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Note or the transactions contemplated hereby.
 
 
 
3

--------------------------------------------------------------------------------

 

 
e) Waiver and Amendments.  Any waiver by the Company or the Holder of a breach
of any provision of this Note shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Note.  The failure of the Company or the Holder to insist upon
strict adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note on any other
occasion.  Any waiver by the Company or the Holder must be in writing. This Note
may be modified or amended or the provisions hereof waived with the written
consent of the Company and Holders of a majority in principal amount of the then
outstanding Notes.


f) Severability.  If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances.  If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law. The Company covenants (to the extent that it may lawfully
do so) that it shall not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law or other law which would prohibit or forgive the Company from paying
all or any portion of the principal of or interest on this Note as contemplated
herein, wherever enacted, now or at any time hereafter in force, or which may
affect the covenants or the performance of this Note, and the Company (to the
extent it may lawfully do so) hereby expressly waives all benefits or advantage
of any such law, and covenants that it will not, by resort to any such law,
hinder, delay or impede the execution of any power herein granted to the Holder,
but will suffer and permit the execution of every such as though no such law has
been enacted.
 
 
g) Next Business Day.  Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.


h) Headings.  The headings contained herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.


 


IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.
 
 
 

  MEDEFILE INTERNATIONAL, INC.          
 
By:
/s/ Kevin Hauser       Name: Kevin Hauser       Title: Chief Executive Officer  
       




 




 
4

--------------------------------------------------------------------------------

 
 


Exhibit “1”
 
CONVERSION NOTICE
TO: MEDEFILE INTERNATIONAL, INC.


 
The undersigned holder of this Note hereby irrevocably exercises the option to
convert $________ principal amount and $_________________ in accrued but unpaid
interest under such Note (which may be less than the stated principal amount
thereof) into ________ shares of Common Stock (the “Common Stock”), at the
Conversion Price of $__________, of MedeFile International, Inc., in accordance
with the terms of such Note, and directs that the shares of Common Stock
issuable and deliverable upon such conversion be issued and delivered to the
undersigned unless a different name has been indicated below.  If shares of
Common Stock are to be issued in the name of a person other than the undersigned
holder of such Note, the undersigned will pay all transfer taxes payable with
respect thereto.
 
 
 
 

          Name and address of Holder                                      
Signature of Holder    

 


 


 
 


 
5


 

